Citation Nr: 0913246	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Widow's entitlement to special monthly pension (SMP) based on 
need for regular aid and attendance (A&A) or on housebound 
status.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from March 1943 to October 
1945.  He was born in October 1921, and died in January 1973.  
The appellant, who is the Veteran's widow, was born in 
October 1928, and married him in April 1947.  

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  The appellant initially asked for 
a personal hearing; she subsequently withdrew that request in 
writing.

Although the RO reviewed and incidentally addressed the 
information the appellant has submitted with regard to her 
income, and had found that her income is excessive for death 
pension benefits, this is not technically part of the current 
appeal.  In the SOC of November 2008, it was also noted that 
if SMP were to be found to be warranted, the limits for 
income for regular pension benefits would rise accordingly. 


FINDINGS OF FACT

1.  The competent medical evidence preponderates against 
finding that the appellant is blind in both eyes; she is not 
a patient in a nursing home because of mental or physical 
incapacity; she is not substantially confined to her home or 
immediate premises; and the impairment resulting from her 
disabilities is not such that she is so helpless as to be in 
need of the regular aid and attendance of another person on a 
regular basis.

2.  The appellant is disabled particularly by her orthopedic 
and heart problems, and is limited in mobility, but she is 
not bedridden or substantially confined to her home or 
immediate premises by reason of permanent disabilities.


CONCLUSION OF LAW

The criteria for entitlement to SMP by reason of being in 
need of the aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence that is necessary to 
substantiate the claim; to indicate which information and 
evidence VA will obtain and which information and evidence 
the claimant is expected to provide; and to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The appellant's claim for SMP benefits was filed in early 
2006, and the Board finds that the RO has satisfied the duty 
to notify and assist her under the VCAA.  The Board finds 
that the content of the RO's letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  She was advised of the opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She has submitted additional information, and has 
since indicated that she has no other information or evidence 
to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and her representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

The Board is mindful of the guidelines which have recently 
been issued by the Court with regard to increased rating 
cases and mandatory notice, in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  There is no prejudicial error either 
alleged or shown in this regard.

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice, e.g., as to potential downstream 
issues such as effective date, the Board notes that such 
information was provided to the appellant, and, given the 
nature of the conclusion herein, any presumption of error as 
to VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Legal Criteria, Factual Background, and Analysis

For purposes of SMP, a person is considered to be in need of 
regular aid and attendance if such person is a patient in a 
nursing home due to mental or physical incapacity, is 
helpless or blind, or is so nearly helpless or blind as to 
need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c)(1), 
(2).  The latter criterion is met if a claimant is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes or concentric contraction of the visual 
field to 5 degrees or less.  38 C.F.R. § 3.351(c)(1).

Increased pension is also payable if the surviving spouse 
otherwise establishes a factual need for aid and attendance.  
38 C.F.R. § 3.351(c)(3).  The basic criteria for such a need 
include: an inability to dress or undress herself, to keep 
herself ordinarily clean and presentable; an inability to 
feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; a frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed.  38 C.F.R. § 3.352(a).  See, e.g., 
Turco v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for 
special monthly compensation by reason of regular need for 
aid and attendance requires that at least one of the factors 
set forth in VA regulation is met).  The evidence must show 
that the claimant is so helpless as to need regular and 
attendance; constant need for aid and attendance is not 
required.  38 C.F.R. § 3.352(a).

In addition, a determination that the claimant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him or her to be in bed, but must be 
based on the actual requirement of personal assistance from 
others.  See Turco, supra.

The Board has the clear duty to assess the credibility and 
weight to be given the evidence, and is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, it is well established that someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, but is permitted to provide 
observations.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
as noted above, lay statements may serve to support a claim 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).


A VA Form 21-2680 is of record, dated in January 2006, 
wherein the appellant was examined for her entitlement to SMP 
benefits.  The examiner said that she was not accompanied to 
the examination, and was not hospitalized.  She was noted to 
need help with housework due to her severe back pain due to 
osteoporosis, was not able to lift more than 20 pounds, and 
wore a back brace.  She was then age 77, weighed 152 pounds, 
and was 5'3" tall.  Her gait was normal and she ate a 
regular diet.  Her blood pressure was 145/80, with pulse rate 
of 64, respirations of 16 and from the hours of 2000 to 0900 
hours, she would spend about 7 1/5 hour in bed.  Her posture 
and general appearance were described as very good.  She had 
no restrictions of either lower or upper extremities, and was 
able to walk 5-6 blocks without the aid of someone else; she 
used no assistive devices, cane, etc.  There were no 
restrictions on how often she could leave the house on a 
daily or weekly basis.  Diagnoses included coronary artery 
disease, arteriosclerotic vascular disease and hypertension.

On a special A&A examination undertaken on behalf of VA in 
December 2006, she was noted to have a fair long term 
prognosis.  Diagnoses included hypertension, coronary artery 
disease, and osteoarthritis.  She had chest pai and a lot of 
back pain, and wore a back brace.  She had been totally 
disabled for about 6 years.  However, she was specifically 
found to be able to live at home and leave the home without 
assistance.  She was not confined to a wheelchair or to bed, 
and was fully competent to handle finances.  She was also 
felt to be able to protect herself from the hazards of her 
environment.  She could not change the bed or dust, do 
laundry, shop for food, take out the garbage, or vacuum or 
sweep.  She was felt to be able to do meal preparation and 
wash dishes, had limited walking and standing capacity due to 
her back pain, and was not supposed to lift anything.

In correspondence in which she indicated she no longer 
desired a personal hearing, the appellant reported that in 
1998 she had undergone back surgery and now has 
osteoarthritis and limitations in the ability to lift, walk, 
and sit.  In June 2002, she had had a near fatal heart 
attack, and required 5-way bypass surgery.  She said her 
physician had been providing medications for her heart and 
back but was not longer able to do so, so she was now taking 
generic ones because her Medicare was all she had in the way 
of insurance.  Her only other income was Social Security, and 
she simply did not have the money to pay for prescriptions. 

The Board does not dispute the fact that, at age 81, the 
appellant has severe disabilities including her back, for 
which she had surgery and from which she has pain and must 
wear a brace.  She also has a history of heart disease with a 
variety of manifestations.  The Board is sympathetic to the 
high costs of medications and understands that with only SSA 
as her source of income, the lack of funds is undoubtedly 
very difficult and is made more so by her health problems.  
Nonetheless, finances are not the criteria for SMP benefits 
based on the need for A&A or being housebound, which have 
been delineated above.  

In this regard, while there are some activities within the 
home that the appellant cannot do, she is able to leave the 
home without hindrance.  And otherwise, she simply does not 
meet or nearly approximate the threshold of requirements for 
this VA benefit, because she is neither housebound nor does 
she factually require the regular aid and attendance of 
another person as contemplated by the law.  The evidence in 
that regard is not equivocal so as to raise a reasonable 
doubt which might be resolved in her favor.


ORDER

Entitlement to special monthly pension based on need for 
regular aid and attendance or housebound status is denied.


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


